EMPLOYMENT AGREEMENT This Employment Agreement (this “Agreement”) is made and entered into effective as of January 16, 2009 (the “Effective Date”) between CS Financing Corporation (“Company”), and Michael W. Bozora (the “Executive”). WITNESSETH: WHEREAS, the Company desires to employ the Executive upon the terms and conditions set forth herein; and WHEREAS, the Executive desires to accept such employment with the Company and to enter into this Agreement. NOW, THEREFORE, in consideration of the premises and the mutual covenants and obligations hereinafter set forth and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: 1. DEFINITIONS.The following terms used in this agreement shall have the respective meanings specified below unless the context clearly indicates the contrary: “Accrued Benefits” shall have the meaning ascribed to such term in Section 6. “Board” shall mean the board of directors of the Company. “Base Salary” shall mean the annual base salary payable to the Executive at the rate set forth in Section 4. “Business Day” shall mean any day that is not a Saturday, Sunday, legal holiday or day on which commercial banks in California are authorized or required by applicable law to close. “Cause” shall mean discharge by the Company on the following grounds:(i) failure of the Executive to devote a substantial amount of the Executive’s working time to the business of the Company; (ii) gross negligence or willful misconduct in the performance of the Executive’s duties; or (iii) conviction of (or, in any court of law, a plea of nolo contendere with respect to) any act of fraud, theft or financial dishonesty toward the Company, or of any felony or criminal act involving moral turpitude; provided, however, that Cause shall not exist unless the Board provides a Notice of Termination to the Executive of the Company’s intention to terminate this Agreement for Cause, which notice shall identify in reasonable detail the basis therefor and be delivered within thirty (30) days after the event or circumstances providing such basis, and unless the Executive fails to cure such condition, if curable, within thirty (30) days following delivery of the Notice of Termination.The Date of Termination shall be the thirtieth day after such Notice of Termination. “Date of Termination” shall mean the effective date of a Termination of Employment. “Employment Term” shall have the meaning ascribed to such term in Section 2. “Expiration Date” shall have the meaning ascribed to such term in Section 2. “Good Reason” shall mean the occurrence of any of the following without the Executive’s consent (i) a material diminution in the nature or scope of the Executive’s responsibilities, authorities or duties, (ii) a relocation of the Executive’s principal place of employment to a location not within a fifty (50) mile radius of the location from which the Executive served the Company immediately prior to such relocation, (iii) a material reduction in the Executive’s Base Salary and/or Incentive Bonus, or (iv) a material breach of this Agreement by the Company.The Executive may not resign his employment for Good Reason unless the Executive provides the Company with at least thirty (30) days prior written notice of his intent to resign for Good Reason and the Company has not cured the breach within such thirty (30) day period.The Date of Termination shall be the thirtieth day after such Notice of Termination. “Incentive Bonus” shall mean the annual bonus payable to the Executive described in Section 4(b). “Initial Term” shall have the meaning ascribed to such term in Section 2. “JAMS” shall have the meaning ascribed to such term in Section “Notice of Termination” shall have the meaning ascribed to such term in Section 6. “Permanent Disability” shall mean the Executive’s inability to perform the duties and responsibilities required of the Executive in such Executive’s employment capacity by reason of a physical or mental disability or infirmity which has continued for more than ninety (90) consecutive Business Days (excluding vacation days) in any twelve (12) consecutive month period, as reasonably determined by the Board. “Person” shall mean any individual, firm, corporation, limited liability company, partnership, business enterprise, trust, associate, joint venture, partnership or other entity, whether acting in an individual, fiduciary or other capacity. “Renewal Term” shall have the meaning ascribed to such term in Section 2. “Severance Amount” shall have the meaning ascribed to such term in Section 6. “Termination of Employment” shall mean the first to occur of the following events: (a)the Company’s termination of the Executive’s employment for Cause; (b)the Executive’s termination of employment with the Company without Good Reason; (c)the Executive’s death; (d)the termination of the Executive’s employment as a result of the Executive’s Permanent Disability; (e)the Executive’s termination of employment by the Company without Cause; or (f)the Executive’s termination of employment with the Company for Good Reason. Termination of Employment as used throughout this Agreement refers to a “separation from service” by the Executive from the Company, as defined by Treasury Regulation §1.409A-1(h). “Termination Date” shall have the meaning ascribed to such term in Section 6. 2. EMPLOYMENT. The Company agrees to employ the Executive and the Executive agrees to provide services to the Company from the Effective Date of this Agreement until the close of business on the third anniversary of the Effective Date (the “Initial Term”); provided, however, that this Agreement shall automatically renew for subsequent 12-month periods (each a “Renewal Term”) unless either the Company or the Executive provides written notice, at least ninety (90) days prior to the expiration of the Initial Term or any Renewal Term then in effect, of the party’s intent not to renew (the expiration of the Initial Term or any Renewal Term herein referred to as the “Expiration
